                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

CLINTON STRANGE                                      CIVIL ACTION NO. 5:19-CV-00119

VS.                                                  JUDGE TERRY A. DOUGHTY

FIVE STAR PROTECTION INC.,                           MAG. JUDGE MARK L. HORNSBY
ET AL.

                                            RULING

       On May 20, 2019, Plaintiff Clinton Strange filed a Motion to Dismiss the Action with

Prejudice [Doc. No. 14]. Plaintiff represents to the Court that the parties have reached a

resolution.   He moves to dismiss the claims against all Defendants with prejudice.

       However, on April 24, 2019, on Plaintiff’s motion, the Court dismissed the claims against

Defendants Five Star Protection, Inc., and Reema Seth without prejudice.      Therefore, to the

extent that the claims against these Defendants have been dismissed, the Court construes the

motion as a motion to re-open the claims against these Defendants for the sole purpose of

dismissing with prejudice. The Court will issue a separate judgment, reopening the claims

against these Defendants and then dismissing with prejudice all Plaintiff’s claims against all

Defendants.

       MONROE, LOUISIANA, this 20th day of May, 2019.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
